Citation Nr: 0419013	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  95-10 851	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel





INTRODUCTION

The appellant had active duty from March 1971 to June 1972.  
This matter was last before the Board of Veterans' Appeals 
(Board) in May 2002.  Upon its last review, the Board denied 
entitlement to the benefit sought.  The record reflects that 
the appellant then sought review of the Board's decision by 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
order dated in March 2004 and pursuant to the parties' joint 
motion, the Court remanded this matter for readjudication.  
The parties' agreement as to further consideration by the 
Board, as  mandated by operation of the Court's order, is 
discussed below.  

Upon review of the parties' joint motion for remand, the 
Board has regretfully determined that this matter must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if  further 
action is required on his part.


REMAND

The appellant seeks service connection for PTSD as a result 
of his service in Vietnam.  In general, service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2003).

As to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2003).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993). Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).



The record indicates that the appellant's claim has been 
denied on the basis that he is not a combat veteran; nor has 
there been obtained sufficient corroborative evidence to 
indicate that the appellant was exposed to in-service 
stressors as is requisite for a grant of service connection 
for PTSD.  In this regard, the appellant has been diagnosed 
with PTSD, and the diagnosis has been linked to his reported 
experiences in Vietnam.  A medical opinion diagnosing PTSD, 
however, does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997). 

This matter has been remanded to the Board for a detailed 
statement as to whether the benefit-of-the-doubt doctrine 
should be applied to the issue of whether the appellant is a 
veteran of combat.  See 38 U.S.C.A. 5107(b) (mandating that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant).  The record is presently not of sufficient clarity 
to allow for such a determination.  

The appellant's service personnel records indicate that he 
served in Vietnam from August 21, 1971 to March 25, 1972.  He 
was then absent without authority until May 23, 1972, 
apparently upon his return to the United States.  The record 
indicates that the appellant was assigned to the following 
units during the following time periods while stationed in 
Vietnam:

August 21, 1971 to September 7, 1971	Initial In-Processing 
to Viet Nam at Cam Ranh 
Bay	

September 7, 1971 to November 1, 1971	Headquarters Company, 
198th Light Infantry 
Brigade at Chu Lai

November 1, 1971 to March 25, 1972	516th Adjutant General's 
Company

The appellant reported that during the first night of his 
arrival Cam Ranh Bay (i.e., August 21, 1971), an ammunition 
depot was targeted and destroyed by enemy sappers.  In a July 
1989 report, the U.S. Armed Services Center for Research of 
Unit Records ("USASCRUR," then the United States Army and 
Joint Services Environmental Support Group or "ESG") 
reported that on August 25, 1971, such an explosion occurred 
at the installation.  However, the Board is aware that the 
Cam Ranh Bay Support Command was an extremely large, multi-
service installation, encompassing many square miles and 
comprised of numerous separations of land and water masses.  
Because the record is insufficient to ascertain the 
appellant's likely proximity to the ammunition depot 
explosion or its aftermath, the matter will be remanded for 
further research.  

In July 1989, USASCRUR reported that for the period of 
September 7 to October 31, 1971, available records did not 
document rocket, sniper, or mortar attacks on Chu Lai, 
although there was frequent combat activity near Chu Lai.  
The appellant has not provided any information that can be 
substantiated as to claimed stressors for this period during 
his assignment to the Headquarters Company, 198th Light 
Infantry Brigade at Chu Lai.  USASCRUR reported that his 
account of participation in claimed perimeter patrols and 
casualties could not be substantiated.  

Similarly, the appellant has not reported any information 
which could be investigated as to stressors for the period 
November 1, 1971 to March 25, 1972 while he was assigned to 
the 516th Adjutant General's Company.  In its July 1989 
report, USASCRUR advised VA that the records of this unit 
only showed the appellant's reassignment thereto in November 
1971.  

Because the claim remains open, however, and will be remanded 
for further research as to his other claimed stressor during 
his in-processing at Cam Ranh Bay, the appellant will be 
afforded an opportunity to provide further substantiating 
information for this period.  In particular, the appellant 
should be provided with an additional opportunity to identify 
his service colleague "Nick," who the appellant recalls was 
killed at some point during the appellant's assignment to 
Vietnam.  

The record also indicates that the appellant has not been 
specifically advised as to what information would 
substantiate his claim, or of the specific allocation of 
responsibility for obtaining such evidence in accordance with 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this matter is remanded for the following 
actions:

1.  The RO should advise the appellant 
and his representative of what evidence 
would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement:  

2.  The RO should request that the 
appellant provide a comprehensive written 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed while in 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful elements during 
service, such as all dates, places, 
descriptions of events, and any other 
identifying information concerning any 
other individuals or witnesses involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  In particular, the 
appellant should be requested to provide 
such a detailed statement as to his 
proximity to, and participation around 
the explosion at Cam Ranh Bay in August 
1971; and the death of his colleague 
"Nick."  

3.  Contemporaneous with the action in 
paragraph 2, above, the RO should 
ascertain whether the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

4.  Following receipt of the appellant's 
response, the RO will forward a copy of 
the appellant's response, and a copy of 
this remand, to: 

The Center of Military History 
United States Army 
103 Third Avenue, Fort McNair
Washington, D.C.   20319   

and request that it provide any files, 
"after-action" reports, or other 
corroborative information as to the 
appellant's claimed stressors.  In 
particular, the Center of Military 
History should be requested to search its 
archives and determine the proximity of 
the U.S. Army Replacement unit to the 
location of ammunition depot that was 
attacked and destroyed in August 1971.

5.  If, and only if, the appellant 
provides any further information capable 
of verification not previously of record, 
the RO should contact USASCRUR and the 
National Archives and Records 
Administration and request that they 
provide any files, "after-action" 
reports, or other corroborative 
information as to the appellant's claimed 
stressors.  

6.  Consistent with the foregoing 
actions, the RO should ensure that all 
necessary actions have been accomplished 
to comply with the provisions of the VCAA 
(i.e., informing the appellant of the 
information needed to support the claim, 
who will obtain such evidence, and that 
he should provide all the pertinent 
information he has).  Following such 
development, the RO should review and 
readjudicate the claim.  If in order, the 
RO should issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant.  His is advised, however, that a 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. §  5107(a). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




